DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on February 4, 2022.

The application has been amended as follows: 
IN THE CLAIMS filed on 24 January 2022



an internal combustion engine configured to produce a flow of exhaust gases that are conducted through an exhaust passageway defined by an exhaust conduit, and 
an exhaust aftertreatment system comprising 
a reducing agent tank formed to include an internal region storing a reducing agent therein, 
a reducing agent pump configured to displace reducing agent from the reducing agent tank, 
a doser mounted to [[the]] a mixing can and configured to inject a reducing agent through an injection aperture formed in the mixing can, the doser being configured to heat the reducing agent above a saturated vapor pressure of the reducing agent, 
a reducing agent sensor configured to detect a parameter associated with the reducing agent within the exhaust aftertreatment system, and 
a heater control unit in communication with the reducing agent sensor and configured to selectively operate a heater based on signals received from the reducing agent sensor, 
wherein the heater is fluidly coupled to the exhaust passageway to receive hot exhaust gases that drive heating of the reducing agent resident in a chamber, and wherein the heater control unit is configured to adjust at least one valve to modulate the 

16. (Currently Amended) The  over the road vehicle of claim 12, wherein the doser is operable to inject the reducing agent through the injection aperture in both a heated mode and a non-heated mode.

17. (Currently Amended) The  over the road vehicle of claim 16, wherein the doser is configured to change between the heated mode and the non-heated mode based on engine or aftertreament system parameters.

18. (Currently Amended) The  over the road vehicle of claim 17, wherein the engine or aftertreatment parameters includes at least one of exhaust mass flowrate, exhaust temperature, engine revolutions per minute, and engine load.

19. (Currently Amended) The  over the road vehicle of claim 16, wherein the doser includes a cooling system configured to selectively cool the temperature of components included in the doser.

20. (Currently Amended) The  over the road vehicle of claim 19, wherein the doser further includes (iv) a cooling system configured to selectively cool the temperature of components included in the doser, the cooling system including at least one of a first cooler coupled to an outer surface of [[the]] a doser inlet and [[the]] a doser body, and a third cooler coupled to [[the]] a doser outlet and aligned axially with [[the]] a pressure-activated valve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest, alone or in combination, “a second reducing agent mixer coupled to the exhaust conduit downstream of the first reducing agent mixer, the second reducing agent mixer including a second mixing can defining at least a second portion of the exhaust passageway for receiving the exhaust gases therein and a secondary doser mounted to the second mixing can, wherein the secondary doser is configured to inject reducing agent through a second injection aperture formed in the second mixing can” in claim 7, and “wherein the heater is fluidly coupled to the exhaust passageway to receive hot exhaust gases that drive heating of the reducing agent resident in the chamber, and wherein the heater control unit is configured to adjust at least one valve to modulate the flow of hot exhaust gases from the exhaust passageway to the heater in order to manipulate operation of the heater” in claim 12.
The closest prior art of record are Davidson et al. (US 2014/0193318), Herr et al. (DE 102016210640), and Tarabulski et al (US 6,063,350). Davidson et al. (Davidson) discloses an exhaust system mixing can injection system. (See Davidson, Paragraph [0038]). Tarabulski et al. (Tara) discloses a reducing agent system temperature control system. (See Tara, Column 6, Line 62 – Column 7, Line 4). Herr et al. (Herr) discloses a heated urea injector system. (See Herr, Paragraph [0006]). However, Davidson, Tara, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746